DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 2 and 2A, corresponding to elected claims 1-5 and 10-11, in the reply filed on 2/25/22 is acknowledged.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein a pair of the first detection signal terminals is provided,” which makes the claim unclear since only one first detection signal terminal is previously recited. Perhaps it would be more appropriate to recite a pair of first detection signal terminals comprising the first detection signal terminal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuhata (US 20150268266 A1) in view of Yamanaka et al. (US 20090183568 A1, hereinafter Yamanaka) and Senda et al. (JP 2001330442 A, hereinafter Senda).
As to claim 1, Furuhata teaches an inertial sensor comprising: 
a substrate 10 (figs. 1A-1B); 
a first inertial sensor element 30Z (an angular velocity sensor unit that detects angular velocity about the Z axis - ¶54) provided on the substrate; 
a lid 20 bonded (see ¶59) to the substrate so as to cover the first inertial sensor element; 
a first drive signal terminal (one of terminals 53 that is connected to the first inertial sensor element 30Z – see ¶56) that is provided outside the lid and is for a drive signal to be applied to the first inertial sensor element (while ¶56 teaches that one of the terminals 53 provides the function of the claimed first drive signal terminal, Furuhata is silent as to exactly which terminal 53 is the claimed first drive signal terminal); and 
a first detection signal terminal (another one of terminals 53 that is connected to the first inertial sensor element 30Z – see ¶56) that is provided outside the lid and is for a detection signal output from the first inertial sensor element (while ¶56 teaches that the another one of the terminals 53 provides the function of the claimed first detection signal terminal, Furuhata is silent as to exactly which terminal 53 is the claimed first detection signal terminal).
Furuhata does not teach wherein in plan view of the substrate, the first drive signal terminal and the first detection signal terminal are provided with the lid interposed therebetween.          
Yamanaka teaches an inertial sensor comprising multiple inertial sensor elements 2, 3, comprising an angular velocity sensor 2 (fig. 1), and further comprising a plurality of terminals 16 configured to extend above and below the inertial sensor elements along the same direction in which the inertial sensor elements are arranged to extend (i.e. along the X direction; in Furuhata, the terminals extend along the Y direction while the inertial sensor elements 30X, 30Y, 30Z extend along the X direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Furuhata such that the terminals of the device extend above and below the inertial sensor elements along the same direction in which the inertial elements are arranged to extend, as taught by Yamanaka since such a modification would be a simple substitution of one method of arranging the terminals on only two sides of the device for another for the predictable result that bonding strength balance of the lid is still successfully maintained (¶65, Furuhata).
Furuhata as modified still does not teach that the first detection signal terminal and first drive signal terminal are on opposite sides of the lid.
Senda teaches an angular velocity sensing unit (fig. 1) that is sensitive to angular velocity about the Z axis (¶67-68 teaches that an angular velocity about the Z axis is detected by detecting portions 53-1 to 53-4, which correspond to terminals 53d1 to 53d4; additionally, ¶50 teaches that the driving frames 30-1, 30-2 are driven by driving electrode portions 51-1 to 51-4, which correspond to terminals 51d1 to 51d4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Furuhata as modified to have the Z-axis angular velocity sensing unit of Senda for the benefit that Senda’s Z-axis angular velocity sensing unit is able to cancel oblique vibration in order to maintain accuracy (¶24, Senda).
Furuhata as modified teaches wherein in plan view of the substrate, the first drive signal terminal 51c1 (Senda) and the first detection signal terminal 53c2 (Senda) are provided with the lid 20 (Furuhata) interposed therebetween (as shown in fig. 1 of Senda, the first drive signal terminal and first detection signal terminal are on opposite sides of the device, meaning that Furuhata’s lid would be disposed between them).

As to claim 3, Furuhata as modified teaches wherein the first inertial sensor element is a gyro sensor element (being the gyro sensor shown in fig. 1 of Senda) measuring an angular velocity, and includes a drive movable body 30-1 (fig. 1, Senda) that vibrates with respect to the substrate and the inertial sensor further comprises a first pickup signal terminal 52c1 (fig. 1 and ¶60 of Senda) that is provided at the outside of the lid (Furuhata teaches that all terminals are provided outside of the lid) and is for a pickup signal corresponding to vibration of the drive movable body (as shown in fig. 1, the first pickup signal terminal is arranged to monitor vibration motion of the drive movable body 30-1) output from the first inertial sensor element, and the first pickup signal terminal 52c1 (Senda) is positioned at the same side as the first drive signal terminal 51c1 (Senda) with respect to the lid (this is because the first pickup signal terminal and first drive signal terminal of Senda are on the same side of the first inertial sensor element).

As to claim 4, Furuhata as modified teaches wherein a pair of the first detection signal terminals 53c2, 63c4 (fig. 1, Senda) is provided, the inertial sensor further comprises a first detection signal wiring 53b2 (fig. 1, Senda) that electrically couples one 53c2 (Senda) of the first detection signal terminals and the first inertial sensor element; and 
a second detection signal wiring 53b4 (fig. 1, Senda) that electrically couples the other 63c4 (Senda) of the first detection signal terminals and the first inertial sensor element, and the first detection signal wiring and the second detection signal wiring have the same length (see fig. 1 of Senda).

As to claim 10, Furuhata as modified teaches an electronic apparatus (smartphone - ¶107 and fig. 10 of Furuhata) comprising: 
the inertial sensor according to claim 1 (¶107 of Furuhata teaches that the device 100 of fig. 1A, relied on in the rejection of claim 1, is included in the electronic apparatus); and 
a control circuit 2100 (Furuhata) that performs control based on a detection signal output from the inertial sensor (¶108, Furuhata).

As to claim 11, Furuhata as modified teaches a vehicle (fig. 12, Furuhata) comprising: 
the inertial sensor according to claim 1 (¶110 of Furuhata teaches that the vehicle includes the device 100 of fig. 1A, which is relied on in the rejection of claim 1); and 
a control device 4200 that performs control based on a detection signal output from the inertial sensor (¶111, Furuhata).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuhata in view of Yamanaka and Senda as applied to claim 1 and further in view of Schmid et al. (WO 2010103093 A1, hereinafter Schmid).
As to claim 2, Furuhata teaches a second inertial sensor element 30Y (Furuhata) provided on the substrate; 
a second drive signal terminal (one of terminals 52 - ¶56) that is provided outside the lid and is for a drive signal to be applied to the second inertial sensor element (¶56); and 
a second detection signal terminal (another of terminals 52 - ¶56) that is provided outside the lid and is for a detection signal output from the second inertial sensor element (¶56; note that ¶56 is silent as to which particular terminal 52 is the second drive signal terminal and which terminal 52 is the second detection signal terminal; therefore, Furuhata’s second inertial sensor element 30Y does not completely read on the claimed second inertial sensor element).
Furuhata as modified does not teach wherein in plan view of the substrate, the second drive signal terminal and the second detection signal terminal are provided with the lid interposed therebetween, 
the second drive signal terminal is positioned at the same side as the first drive signal terminal with respect to the lid, and the second detection signal terminal is positioned at the same side as the first detection signal terminal with respect to the lid.
Schmid teaches the use of redundant angular velocity sensing units to redundantly measure angular velocity about each axis (fig. 5 and pg. 10, lines 23-26 of the Schmid translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Furuhata as modified to provide redundant angular velocity sensing units to measure angular velocity redundantly about each axis as taught by Schmid for the benefit that a flexible configuration of various measurement tasks is possible without having to develop and produce a modified sensor element, and the sensor elements can be produced more cost-effectively by higher quantities of the same element in production (pg. 10 lines 26-30 of the Schmid translation). 
Furuhata as modified teaches a second inertial sensor element (being the Z-axis angular velocity sensor of Senda, having been duplicated in view of Schmid) provided on the substrate; 
a second drive signal terminal (being a duplicate of Senda’s first drive signal terminal) that is provided outside the lid and is for a drive signal to be applied to the second inertial sensor element; and 
a second detection signal terminal (being a duplicate of Senda’s first detection signal terminal) that is provided outside the lid and is for a detection signal output from the second inertial sensor element, wherein 
in plan view of the substrate, the second drive signal terminal and the second detection signal terminal are provided with the lid interposed therebetween (in a manner similar to the first drive signal terminal and first detection signal terminal, detailed in the rejection of claim 1 above; since the second inertial sensor element is a duplicate of the first inertial sensor element, its terminals are similarly arranged with respect to the lid), 
the second drive signal terminal is positioned at the same side as the first drive signal terminal with respect to the lid, and the second detection signal terminal is positioned at the same side as the first detection signal terminal with respect to the lid (since the second inertial sensor element has similar structure as the first inertial sensor element).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuhata in view of Yamanaka and Senda as applied to claim 1 and further in view of Takizawa (CN 107063225 A).
As to claim 5, Furuhata as modified teaches wherein each of the first drive signal terminal 51c1 (Senda) and the first detection signal terminal 53c2 (Senda) is made of a metal (aluminum pad - ¶41 of Senda) provided on the substrate.
Furuhata as modified does not explicitly teach that the metal (aluminum pad - ¶41 of Senda) is film-shaped.
Takizawa teaches an inertial sensor comprising terminals 71-75 formed with a metal film 79 (fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Furuhata as modified such that the metal of the terminals is a metal film as taught by Takizawa since such a modification would be a mere change in the shape of the metal for the predictable result that angular velocity is still successfully detected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20010008089 A1 teaches the concept of providing terminals on two opposite sides. However, detection terminals and drive terminals are present together on a side, separated by a shield 26
US 20070031638 A1 teaches (fig. 19) that parasitic capacitance is reduced by using a minimum spacing D between terminals, and placing additional terminals on the opposite side of the sensor to avoid crowding
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        /JILL E CULLER/Primary Examiner, Art Unit 2853